     Case 2:03-cr-00205 Document 271 Filed 08/10/20 Page 1 of 3 PageID #: 869



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON

UNITED STATES OF AMERICA

v.                                         CRIMINAL NO. 2:03-00205-02

TOMMY MARCUM


                        MEMORANDUM OPINION AND ORDER

       Pending before the court is defendant's letter form motion

to enforce restitution payment schedule.            (ECF No. 264).

Defendant was ordered to pay restitution in the amount of

$300,000.00, jointly and severally with his co-defendant, Wanda

Marcum.     Ms. Marcum filed the motion on behalf of her husband.

According to the letter, the government seeks to increase the

amount of Mr. Marcum’s payments to $250.00 per month.

       In order to aid the court in resolving defendant’s motion,

the government was directed to file a response to that motion no

later than July 31, 2020.

       On July 28, 2020, the government filed its response pursuant

to the court's order.        See ECF No. 269.      As was the intent behind

the court's order, the government's response shed some light on

what had transpired between the Marcums and the government.

       According to the government, in April of this year, the

Financial Litigation Unit (FLU) of the United States Attorney's

Office had been in negotiations with Mr. Marcum regarding a

change to his monthly payment amount.           The government asserts

that, pursuant to those discussions, a proposed Installment
  Case 2:03-cr-00205 Document 271 Filed 08/10/20 Page 2 of 3 PageID #: 870



Agreement was provided to Mr. Marcum.        Apparently, Mr. Marcum

never signed that Installment Agreement nor has he made any

further payments regarding his restitution obligation since those

negotiations.   Mrs. Marcum's letter on behalf of Mr. Marcum was

sent to the court during this timeframe.         Furthermore, Mrs.

Marcum has continued to make phone inquiries of the court

regarding that letter.

     The government takes issue with Ms. Marcum's ability to

write the court on behalf of her husband in the first place

because she is neither his attorney nor his representative.             The

court is aware that Wanda Marcum is not Mr. Marcum's attorney.

However, the presentence investigation report from more than

fifteen years ago indicated that Mr. Marcum had a limited ability

to read and write.    The court assumed, for the limited purposes

of directing a government response, that Mrs. Marcum was acting

at the behest of her husband.       To the extent that letter form

motion (ECF No. 264) seeks relief from the court, it is DENIED.

     The United States now seeks a court order permitting a

judgment debtor examination of Mr. Marcum in order to collect the

outstanding restitution.      That motion is GRANTED.       The court will

set the time for such an examination by separate order.            Should

the parties resolve this matter before the debtor examination is

scheduled, they should notify the court.




                                     2
  Case 2:03-cr-00205 Document 271 Filed 08/10/20 Page 3 of 3 PageID #: 871



     The Clerk is directed to send a copy of this Order to

counsel of record, defendant, and the Probation Office of this

court.

     IT IS SO ORDERED this 10th day of August, 2020.

                                  ENTER:



                                    David A. Faber
                                    Senior United States District Judge




                                     3
